Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 21, 26, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. No: 2020/0053705 A1) in view of Cao et al. (US Pub. No: 2018/0295651 A1).
Regarding claim 21, Hwang et al. teach a user equipment (UE) (see Abstract and Fig.5, UE 100) comprising: a memory storing instructions (see Fig.5, block 130 inside UE 100 and para [0104]); and at least one processor configured to process the instructions (see Fig.5, processor 120 inside UE 100 and para [0104]) to:
scramble at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see para [0085] wherein the UE selecting a representative ID that may be applied to scrambling and/or CRC masking of a UL channel (e.g., a physical uplink shared control channel (PUSCH)) that is allowed to be transmitted in a grant-free scheme, is mentioned and also see para [0081]); and transmit the PUSCH and the data to a base station, via Grant Free transmission (see para [0085] wherein the UE scrambling and/or CRC masking of a UL channel (e.g., a physical uplink shared control channel (PUSCH)) that is allowed to be transmitted in a grant-free scheme, is mentioned). 
Hwang et al. teach the user equipment comprising transmitting the PUSCH and the data to a base station, via Grant Free transmission as mentioned above but is silent in teaching the above user equipment comprising transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection, wherein the parameter is a parameter for Reference Signal sequence.
However, Cao et al. teach a user equipment (see Abstract and Fig.2A, UE) comprising transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection (see Fig.2A & para [0037] wherein the UE 220 may obtain all the transmission resource information after the RRC signaling (that can include message for resuming a Radio Resource Control (RRC) connection) for configuration, and UE220 can perform uplink grant-free transmission after the RRC signaling, is mentioned, see para [0038] wherein with regard to the UE-specific information, the RRC signaling may be used to notify the grant-free UE 220 about information relevant to grant-free transmission such as, but not limited to, a UE identifier (ID), grant-free transmission resources, reference signal resources, etc. is mentioned and also see para [0039] wherein the  grant-free RNTI used for grant-free transmission described by FIG. 2A may also be used to scramble the Physical Uplink Shared Channel (PUSCH) data of a grant-free transmission, is mentioned), wherein the parameter is a parameter for Reference Signal sequence (see para [0010] wherein the UE may determine a reference signal in accordance to the UE index, and the UE may perform the GF UL transmissions in accordance with the determined reference signal, GF RNTI & the frequency resources and the reference signal may be determined based on a currently configured reference signal, the UE index, is mentioned and also see para [0039] wherein grant-free radio network temporary identifier (RNTI), that is used to define search space and scramble CRC of the further signaling related to GF transmission, and the grant-free RNTI used for grant-free (GF) transmission described by FIG. 2A may also be used to scramble the Physical Uplink Shared Channel (PUSCH) data of a grant-free transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above user equipment of Hwang et al. to include transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection and also to have the parameter being a parameter for Reference Signal sequence, disclosed by Cao et al. in order to provide an effective mechanism for providing efficient grant-free resource configuration signaling with non-fixed transmission resources and also allowing the UE to perform the GF UL transmission without waiting for a downlink control information (DCI) signal in wireless communication system.
Regarding claim 28, Hwang et al. teach a method for a user equipment (UE) (see Abstract and Fig.5, UE 100) comprising: scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see para [0085] wherein the UE selecting a representative ID that may be applied to scrambling and/or CRC masking of a UL channel (e.g., a physical uplink shared control channel (PUSCH)) that is allowed to be transmitted in a grant-free scheme, is mentioned and also see para [0081]); and transmitting the PUSCH and the data to a base station, via Grant Free transmission (see para [0085] wherein the UE scrambling and/or CRC masking of a UL channel (e.g., a physical uplink shared control channel (PUSCH)) that is allowed to be transmitted in a grant-free scheme, is mentioned). 
Hwang et al. is silent in teaching the above method for user equipment comprising transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection, wherein the parameter is a parameter for Reference Signal sequence.
However, Cao et al. teach a method for user equipment (see Abstract and Fig.2A, UE) comprising transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection (see Fig.2A & para [0037] wherein the UE 220 may obtain all the transmission resource information after the RRC signaling (that can include message for resuming a Radio Resource Control (RRC) connection) for configuration, and UE220 can perform uplink grant-free transmission after the RRC signaling, is mentioned, see para [0038] wherein with regard to the UE-specific information, the RRC signaling may be used to notify the grant-free UE 220 about information relevant to grant-free transmission such as, but not limited to, a UE identifier (ID), grant-free transmission resources, reference signal resources, etc. is mentioned and also see para [0039] wherein the  grant-free RNTI used for grant-free transmission described by FIG. 2A may also be used to scramble the Physical Uplink Shared Channel (PUSCH) data of a grant-free transmission, is mentioned), wherein the parameter is a parameter for Reference Signal sequence (see para [0010] wherein the UE may determine a reference signal in accordance to the UE index, and the UE may perform the GF UL transmissions in accordance with the determined reference signal, GF RNTI & the frequency resources and the reference signal may be determined based on a currently configured reference signal, the UE index, is mentioned and also see para [0039] wherein grant-free radio network temporary identifier (RNTI), that is used to define search space and scramble CRC of the further signaling related to GF transmission, and the grant-free RNTI used for grant-free (GF) transmission described by FIG. 2A may also be used to scramble the Physical Uplink Shared Channel (PUSCH) data of a grant-free transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for user equipment of Hwang et al. to include transmitting the PUSCH and the data to a base station, via Grant Free transmission upon transmitting a message for resuming a Radio Resource Control (RRC) connection and also to have the parameter being a parameter for Reference Signal sequence, disclosed by Cao et al. in order to provide an effective mechanism for providing efficient grant-free resource configuration signaling with non-fixed transmission resources and also allowing the UE to perform the GF UL transmission without waiting for a downlink control information (DCI) signal in wireless communication system.
Regarding claims 26 and 33, Hwang et al. and Cao et al. together teach the UE/method according to claims 21 and 28 respectively.
Hwang et al. further teach the UE/method according to claims 21 and 28, wherein the at least one processor is configured to process the instructions to scramble the data and the PUSCH using the parameter/wherein the scrambling is performed by scrambling the data and the PUSCH using the parameter (see para [0085] wherein the UE selecting a representative ID that may be applied to scrambling and/or CRC masking of a UL channel (e.g., a physical uplink shared control channel (PUSCH), is mentioned).
Response to Arguments
6.	Applicant' s arguments filed on 10/21/2022 with respect to amended independent claims 21 and 28 are moot under the new ground(s) of rejection made in view of Cao et al. (US Pub. No: 2018/0295651 A1) as presented in the current office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOU et al. (US Pub. No: 2018/0375636 A1) disclose mechanisms of performing sCCE mapping using different sCCE mapping methods for transmitting/receiving a downlink channel in a wireless communication system.
CAO et al. (US Pub. No: 2019/0090269 A1) disclose mechanisms for a user equipment for switching between grant-free uplink wireless transmissions and grant-based uplink wireless transmissions.
ZHANG et al. (US Pub. No: 2020/0068606 A1) disclose embodiments for grant-free transmission solution for various use cases and for various UE states in a wireless communication system.
Babaei et al. (US Pub. No: 2018/0042043 A1) disclose mechanisms for grant validation in a wireless device in a wireless communication system.
Dinan (US Pub. No: 2017/0272199 A1) disclose mechanisms that enable operation of carrier aggregation in multicarrier communication systems.
Babaei et al. (US Pub. No: 2018/0324772 A1) disclose mechanisms relating to hybrid automatic repeat request operation in multicarrier communication systems.
Gong et al. (US Pub. No: 2019/0387553 A1) disclose mechanisms relating to determining a network identifier for use by user equipment (UE) within wireless networks.
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	11/5/2022